Title: To George Washington from George Taylor, Jr., 21 February 1786
From: Taylor, George Jr.
To: Washington, George



Sir,
New York 21st February 1786.

Since the beginning of the Season for gathering Fruit, I have been very particular in my Inquiries for an Opportunity to send the Apples which Your Excellency was pleased to Honor me with a Commission to Purchase, all which have hitherto proved unsuccessful, and had I not met with a disappointment in November last, I should now have been incapable of embracing the

present Conveyance. At that Time I was told by a Gentleman belonging to the House of Messrs Murry & Co., who have also a House at Alexandria, that a Vessel would go from thence to that Place. Upon this, I purchased six Barrels, (Copy of the Bill of which I do myself the Honor to send your Excellency herewith enclosed), and in a few Days after was informed that she was sold. I therefore thought it advisable to keep them ’till a good Opportunity should offer, and of this desired Mr Fairfax, when here, to inform your Excellency, and that should I not be able to send them in Season, I would keep them ’till the Spring, at which Time they would probably be more acceptable.
Not having since heard of any, for Alexandria, till the present Vessel, I have had the six Barrels examined with Attention, and find only five of them in good order, which I have herewith put on board of her. I could have wished they were larger, but believe they were as large as any exposed for Sale the last Season, as the Man of whom I purchased them is said to have one of the best Orchards on Long Island. Indeed their keeping so well is a proof of their being good and gathered with Care.
I am sorry that the Season for Lobsters is past. Permit me, however, the Honor of presenting to Your Excellency a few Pickled and Fried Oysters preserved in Pots—there are Eight of the former and Four of the latter packed in two Boxes, for which, and the five Barrels of Apples, I also do myself the Honor to enclose the Captains Receipt. They are done by a very decent Woman and one who is accustomed to preserve them for the West Indies. I shall be happy if, on their Arrival, they should prove acceptable, and hope that the Pleasure and Satisfaction in using them, may be equal to that which I feel in presenting them.
I shall always esteem myself highly honored in executing any Commands which Your Excellency may be pleased to confide to me.
Permit me to present my most Respectful Compliments to Mrs Washington & Family. I have the Honor to be with the highest Respect, Your Excellency’s, Most Obedient, And Very humble servant

Geo. Taylor Junr
 
   I shall do myself the Honor to send a Duplicate of this Letter by the Post.
